Citation Nr: 0827017	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  02-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953, January 1955 to March 1961 and from August 1964 
to August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in November 2002.  A transcript 
of the veteran's hearing has been associated with the record.

The case was most recently before the Board in February 2005, 
at which time it was remanded for additional development.  


FINDING OF FACT

The veteran's chronic skin disability, photodermatitis and 
porphyria cutanea tarda, is etiologically related to active 
duty.


CONCLUSION OF LAW

Photodermatitis and porphyria cutanea tarda were incurred in 
active service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Porphyria cutanea tarda is among the diseases specified in 
38 U.S.C.A. § 1116(a).  See 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that, while stationed in Thailand in 
1966 and 1967, his duties included traveling to Cambodia and 
to its border with the Republic of Vietnam.  His 
representative has added that the veteran has experienced 
skin problems on a long-term basis.

Historically, the Board notes that the veteran has reported 
having served in Vietnam in the past.  During an April 1996 
VA PTSD examination, for example, the veteran reported being 
sent to Vietnam as a truck driver.  In addition, the veteran 
stated in his January 2002 claim that his doctor stated that 
he was exposed to Agent Orange while stationed in Vietnam.  A 
review of service medical and personnel records indicates 
that the veteran was deployed to Southeast Asia during the 
Vietnam Era, 1966 to 1967 specifically.  However, there is no 
corroborating evidence that the veteran ever served in the 
Republic of Vietnam.  A review of his Department of Defense 
Forms 214 (DD-214) does not show that he received the Vietnam 
Campaign Medal, the Vietnam Service Medal, or any other award 
or decoration that could verify Vietnam service.  While the 
veteran did not contend that he had Vietnam service in his 
more recent November 2002 Travel Board hearing, he did state 
his in-service duties obligated him to travel to places in 
Cambodia that were directly across a river from Vietnam.  
This does not constitute service in the Republic of Vietnam, 
for purposes of establishing a presumptive grant of service 
connection.  See 38 C.F.R. § 3.307(a)(6)(iii).


The Board need not determine for the purposes of this 
decision whether the veteran served in Vietnam.

In this regard, the Board notes that the veteran testified at 
the November 2002 Travel Board hearing that he received 
combat pay for service in Cambodia.  In statements to his 
June 2007 VA examiner, the veteran reported that he came into 
contact with skin irritating liquids that dripped off of 
trees during road building operations in Cambodia.

The veteran's service in Thailand is established by service 
personnel records, and he also has claimed service in 
Cambodia.  His final DD-214 from July 1967 notes that he 
served with the 313th Transportation Company in the United 
States Army of the Pacific.  He had two years of foreign 
service during his last tour of duty.  Other personnel 
records show this foreign service included service in Germany 
from December 1964 to May 1966.  Service medical records 
indicate that the veteran was in Germany as of August 1966.  
These records then show that the veteran was stationed in 
Thailand from November 1966 to July 1967.  He served as a 
light vehicle driver.

In response to an inquiry from the originating agency, the 
service department reported in November 2006 that records 
from the 313th Transportation Command for 1966 and 1967 could 
not be located.  While noting that the Air Force did conduct 
fixed wing herbicide spraying missions in Cambodia, the 
report states that the veteran could not be placed in 
locations where spraying occurred.  The absence of service 
department records regarding the veteran's unit means that 
there is no evidence contradicting the veteran's account.

In essence, the Board's decision on this issue turns on its 
determination as to the credibility of the veteran's account 
of his service.  The Board finds that the veteran's 
statements to VA physicians and hearing testimony regarding 
herbicide exposure are credible and are consistent with one 
another.  The veteran's military occupational specialty as a 
truck driver, in consideration of the geographic proximity of 
Thailand to Cambodia, further supports his contention that he 
was involved in delivery operations in Cambodia, where 
herbicides were used.  Accordingly, the Board accepts the 
veteran's account as true, and finds that he was directly 
exposed to herbicides while serving in Southeast Asia.

Parenthetically, the Board notes that the veteran's service 
medical records show skin problems even prior to his 
Southeast Asia tour.  The veteran was diagnosed with 
generalized dermatitis in January 1955.  He also received 
treatment for skin abscesses and cysts on different 
occasions, and in January 1957 he was diagnosed with a rash 
and dry skin.  Records from October 1958 note the veteran was 
diagnosed with cellulitis of both hands due to neglected and 
infected skin lesions.

Post-service medical records show that the veteran has been 
diagnosed with numerous skin ailments, to include photo 
dermatitis, dermatitis, porphyria cutanea tarda, xerosis, 
herpes zoster, eczematous process, and chronic tinea.

A June 2007 VA skin examination report is of record.  This 
report notes that the veteran's claims files were reviewed 
and pertinent service and medical history was discussed.  
After considering the veteran's account of driving a truck in 
Cambodia while on active duty and upon review of medical 
evidence detailing a clinical history of porphyria cutanea 
tarda, the examiner diagnosed the veteran with photo-
dermatitis with intermittent flares of porphyria cutanea 
tarda and mildly disfiguring depigmentation on his arms.  He 
then opined that the veteran's photodermatitis with porphyria 
cutanea tarda is at least as likely as not caused by or a 
result of the veteran's claimed exposure to defoliants or 
Agent Orange.  Accordingly, the Board concludes that service 
connection is warranted for this skin disability.  While a 
prior March 2004 VA examination report appears to discount a 
relationship between the veteran's skin disability and 
service, this opinion appears to hinge on the fact that the 
veteran did not have chloracne, which the examiner stated was 
the definitive diagnosis that can be associated with Agent 
Orange.  However, the Board notes that porphyria cutanea 
tarda is also among the disabilities which can be presumed to 
have been caused by herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  The June 2007 VA examiner considered this, along 
with the prior opinion of record, and determined that a 
relationship did exist between the veteran's skin disability 
and service.  Therefore, the medical evidence is at least in 
equipoise on this issue.  The Board finds that service 
connection is in order.  

The June 2007 examiner was unable to relate any other skin 
disorder to service and there is no other medical evidence 
linking any other skin disorder to service.  Accordingly, 
service connection is not in order for any skin disorder 
other than the photodermatitis with porphyria cutanea tarda.


ORDER

Entitlement to service connection for a chronic skin 
disability, photodermatitis with porphyria cutanea tarda, is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


